United States Court of Appeals
                           For the First Circuit
No. 21-1044
                              JOSEPH B. SHEA,

                           Plaintiff, Appellant,

                                    v.

                               PETER MILLETT,

                            Defendant, Appellee,

                             ALM RESEARCH LLC,

                                Defendant.



                APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS
              [Hon. Allison D. Burroughs, U.S. District Judge]


                                  Before

                         Lynch, Kayatta, and Gelpí,
                              Circuit Judges.


     David R. Suny, with whom Mary Theresa Moran and McCormack
Suny LLC were on brief, for appellant.
     Joseph P. Davis, III, with whom Mian R. Wang, Alison T.
Holdway, and Greenberg Traurig, LLP were on brief, for appellee.


                                May 27, 2022
                              AMENDED OPINION




 The original version of this opinion was filed on May 19,
2022,and remains on file, under seal, in the Clerk's Office.
             LYNCH,     Circuit     Judge.          In   this   action    under

Massachusetts law by Joseph B. Shea ("Shea") for an alleged breach

of an oral contract by Dr. Peter Millett ("Millett"), the district

court on cross-motions entered summary judgment for Millett.                The

district court correctly concluded that Shea had not satisfied the

special provision of the Massachusetts statute of frauds for

brokers and finders, Mass. Gen. Laws ch. 259, § 7, to establish a

contractual obligation for Millett to make payments to Shea beyond

June 30, 2016.        We affirm.

                                      I.

             We refer to the district court decision for a fuller

discussion of the facts.           Shea v. Millett, No. 17-cv-12233, 2020

WL 6586368 (D. Mass. Nov. 10, 2020).              We discuss for our analysis

the particular facts on which Shea relies.                 Importantly, it is

undisputed that Millett never signed any writing agreeing to pay

Shea for the period Shea alleges.               Shea's claims are based on his

alternative arguments that the Massachusetts statute of frauds

does not apply and that, even if it does, it is satisfied by a

series of writings and statements in the record.

             Millett is an orthopedic surgeon.           He first met Shea --

a   former   sales     representative      of    orthopedic   sports   medicine-

related products manufactured and developed by Arthrex, Inc. -- in

July 2001 at a sports medicine-focused meeting in Colorado.                Shea

introduced Millett to Arthrex around that time, and Millett has


                                      - 2 -
been a consultant and product-development surgeon for Arthrex

since at least 2003.

            In March 2010, Millett spoke with Shea at a medical

conference in New Orleans, seeking Shea's help in negotiating a

deal with Arthrex for Millett's work on certain products.                  Millett

believed Shea had contacts at Arthrex that would be valuable to

Millett's    efforts     in   obtaining       a    royalty    agreement   with   the

company.     The two had a ten- to fifteen-minute conversation at a

bar about such an arrangement.            Shea testified at his deposition

that Millett offered during that conversation "15 percent of what

[Millett] get[s] paid," to which Shea responded he "would rather

get 10 percent for the life of the deal."                    Although the parties

"didn't    really      discuss   the    details,"       Shea    understands      this

conversation      to   have   created     a       binding    agreement.    Millett

disagrees.

            The   parties     continued       to    discuss    their   arrangement

between March and June 2010.            In an email dated April 2, 2010,

with the subject line "Agent agreement," Shea wrote the following

to Millett:

            I'm excited about getting started on our new
            business   relationship  and  I   wanted  to
            summarize our agreement with respect to the
            work that I will perform as your agent and
            business consultant. . . .

            *Consulting fee: $200.00 per hour . . . billed
            15   minute    increments,   when    preparing
            documents, meeting with potential partners and


                                       - 3 -
          discussing details, offers and plans with you.
          You will receive a monthly or weekly email
          invoice as you prefer.
          . . .

          *I will be paid 10 percent of any royalties,
          consulting fees, equity earned after the first
          $150,000 per year that you earn.
          . . .

Millett did not respond to this email.

          Shea   sent    Millett     another     email   discussing   the

arrangement on April 7, 2010, this time adding a proposal for a

"performance bonus . . . based on the significance of the deal

signed with [their] new partner."          There is no record of Millett

responding to that email.    On June 2, 2010, Shea sent Millett an

invoice for 26.5 hours of consulting work at a rate of $200 per

hour.   Millett paid the invoice.

          Five days later, Shea forwarded to Millett his April 2

email, asking him to "read it and email to confirm that [he] ha[s]

read it and agree[s]."      Millett responded the same day, asking

Shea to "clarify [his] thoughts on the payments on royalties and

payments on consulting over 150k," as he "assume[d] this [wa]s for

Smith [&] Nephew only."      (emphasis added).        Smith & Nephew is

Arthrex's competitor.   Millett also asked:       "[W]hat is the Term on

this?   Is this forever?"    Millett's communication certainly does

not confirm any agreement with Shea's proposed terms.

          Shea responded the same day, June 7, 2010, that he

thought the ten percent applied to "any royalties that [Millett


                                   - 4 -
was] paid by [S]mith [&] [N]ephew or Arthrex" if Millett and Shea

"were able to get [Arthrex] to pay [Millett] retroactively . . .

based on     [their]   negotiations with [Arthrex's representative]

. . . ."   As for the duration of the agreement, Shea asked:   "tell

me your thoughts . . .      I think it should last as long as you[r]

contract with [S]mith [&] [N]ephew or Arthrex lasts."      Shea also

wrote that Millett could call him that night to discuss.    There is

no record of Millett ever agreeing to these terms, either by email

or orally.

           The parties view these exchanges differently.        Shea

testified at his deposition that they obligated Millett to pay

Shea ten percent of any royalties Millett earned for "[a]s long as

[Millet] get[s] paid by Arthrex."     According to Shea, Millett was

obligated to do so, regardless of whether Shea brought new business

deals to Millett.       To the contrary, Millett testified in his

deposition:    "I don't think we had mutually agreed on many things,

but we agreed on certain things," e.g., the "10 percent for

royalties after the first $150,000 was subtracted out if he could

negotiate the royalty contract . . . ."      Millett stated that he,

at the time, expected Shea would "bring new opportunities," and

that Millett "never agreed to an agreement in perpetuity."




                                 - 5 -
            The 2011 corporate minutes from Millet's company, ALM

Research LLC (the "2011 minutes"),1 reflect Millett's understanding

and state:       "Joe Shea -- negotiating business deals.          Percentage

of royalties, bring new business opportunities to ALM."                    The

minutes further state:         "The verbal agreement with Joseph Shea

should be formalized.        Contact Joseph Shea about his willingness

to formalize an agreement."          (emphasis added).     Nothing was ever

formalized.      Shea performed no relevant work for Millett after at

least 2011 and secured no new deals for him with Arthrex or any

other company.

            In     August   2010,   Millett   received    a     draft   royalty

agreement from Arthrex, which he executed in September 2010 (the

"2010 Royalty Agreement").          Under the 2010 Royalty Agreement, the

relevant royalty payments terminated on March 31, 2016, and could

be extended for a multi-year period "by mutual agreement of the

parties."

            Millett, through his wife as bookkeeper, began paying

Shea ten percent of all royalties he received from Arthrex (for

products    both    included   in    and   outside   of   the    2010   Royalty

Agreement), although "early on," Shea and Millett disagreed about

their arrangement, including over the duration of the payments to



     1     ALM Research was dismissed from this lawsuit in January
2019.   We refer to Millett and ALM Research collectively as
"Millett."


                                     - 6 -
Shea.       Millett testified at his deposition that he paid Shea, not

because Shea "fulfill[ed] what [they] agreed upon," but because

Shea       "was    going       through   a    period    of    personal   hardship"     and

"professional hardship," and Shea "was a friend."

                  In    July    2013,    Millett       sent   Shea   a   draft   "Mutual

Settlement and Release" (the "2013 Draft Release"), apparently to

resolve disagreements about the terms of their 2010 oral agreement,

including         the    duration.           Shea   disputes    that     there   was   any

disagreement over the 2010 oral agreement and argues the parties

never agreed to limit the duration of payments to Shea to the

initial term of any royalty agreement secured.                           The 2013 Draft

Release cited April 30, 2015 as the termination date of the

payments to Shea.              The Draft Release also states, inter alia:

                  QUARTERLY PAYMENTS to Mr[.] Shea will be
                  calculated based upon a previously agreed upon
                  formula of 10% of the net royalty payments to
                  ALM Research, LLC that are paid quarterly by
                  Arthrex, Inc. for a contract which was
                  negotiated with the assistance of Mr[.] Shea
                  in August of 2010 between Dr[.] Millett / ALM
                  research and Arthrex, Inc.

Based on our review of the record, neither Shea nor Millett ever

signed that Draft Release.               In fact, Millett made payments to Shea

until June 30, 2016 (through the initial term of the 2010 Royalty

Agreement),2 for a total of more than $600,000.


       2  Although Shea stated in his first amended and proposed
second amended complaints that Millett failed to pay him $14,999
"due in the first half of 2016," Shea makes no mention on appeal


                                              - 7 -
                In November 2015, Arthrex emailed Millett to inform him

that the relevant royalty payments under the 2010 Royalty Agreement

were set to expire.            After that, Arthrex and Millett -- without

the help of Shea -- agreed to extend the Agreement (the "2016

Extension").         The relevant royalties under the 2016 Extension were

set to expire on a date certain several years later.                In August

2016, Millett left Shea a voicemail and sent him a text message

informing Shea of the expiration of the 2010 Royalty Agreement.

                Shea filed this lawsuit in 2017, asserting that he is

owed payments beyond the final payment made on June 30, 2016, based

on the purported oral contract from 2010.3 In 2018, Millett entered

into       a   new   royalty    agreement   with   Arthrex   that   explicitly

terminated the 2016 Extension (the "2018 Royalty Agreement").              The

relevant royalty payments under the 2018 Royalty Agreement expire

on a defined termination date a few years after the effective date.

Shea played no role in Millett's receipt of that royalty contract.4



of the assertion and does not point to anything in the record that
would support it.    He states instead that he is seeking "the
balance of the extended term of the [2010] Royalty Agreement."
       3  Shea asserted claims for breach of contract, promissory
estoppel/detrimental reliance, and violation of Mass. Gen. Laws
ch. 93A, and sought damages, a declaratory judgment, and injunctive
relief.
       4  In sum, Millett has entered into several royalty
agreements with Arthrex over the course of their relationship. In
addition to the 2010, 2016, and 2018 agreements and extensions
just described, Millett and Arthrex are parties to two unrelated
agreements, one executed in 2007 and the other in 2008.


                                       - 8 -
          On October 26, 2020, the district court entered summary

judgment in favor of Millett as to all claims against him, and the

court denied Shea's motion for leave to amend his complaint. Shea,

2020 WL 6586368, at *1.   The court held that any agreement between

the parties was unenforceable under the Massachusetts statute of

frauds, Mass. Gen. Laws ch. 259, §§ 1, 7.    Id. at *9–11.   On Shea's

motion, the district court entered a separate final judgment on

Shea's claims under Fed. R. Civ. P. 54(b).    Shea appeals from that

judgment, arguing that the statute of frauds is inapplicable and,

in any event, that the statute has been satisfied.      We affirm.

                               II.

          Under   Massachusetts   law,   whether   an   agreement    is

enforceable under the statute of frauds is a question of law, Simon

v. Simon, 625 N.E.2d 564, 567 (Mass. App. Ct. 1994); cf. Armstrong

v. Rohm & Haas Co., 349 F. Supp. 2d 71, 78 (D. Mass. 2004) ("Whether

an alleged contract is legally enforceable in light of indefinite

terms is a question of law for the court."), which we review de

novo, Spectrum Ne., LLC v. Frey, 22 F.4th 287, 291 (1st Cir. 2022).5




     5    This court expressed concern as to the parties' attempts
to manufacture finality for statutory appellate jurisdiction
purposes and questioned whether the voluntary dismissal of certain
counterclaims without prejudice to finalize a judgment can "ripen"
a premature notice of appeal. We need not resolve that matter.
"[W]e conclude that the prudent course here is, as we sometimes
do, to assume [statutory] appellate jurisdiction and proceed to
the merits, given how clear they are."      Donahue v. Fed. Nat'l
Mortg. Ass'n, 980 F.3d 204, 207 (1st Cir. 2020).


                               - 9 -
             The broker/finder provision of the Massachusetts statute

of frauds provides in relevant part:

             Any agreement to pay compensation for service
             as a broker or finder or for service rendered
             in negotiating a loan or in negotiating the
             purchase, sale or exchange of a business, its
             good will, inventory, fixtures, or an interest
             therein, including a majority of voting
             interest in a corporation, shall be void and
             unenforceable unless such agreement is in
             writing, signed by the party to be charged
             therewith, or by some other person authorized.

Mass. Gen. Laws ch. 259, § 7.6       The provision's "purpose [is] to

discourage    claims   for   commission    based   on   conversation   which

persons heard differently or remembered differently," as is the

case here.    Alexander v. Berman, 560 N.E.2d 1295, 1298 (Mass. App.

Ct. 1990).

             For the reasons next described, we hold that Shea's

breach of contract and related claims are barred by this statute,

as Shea orally agreed to act as a broker or finder, and none of

the writings he proffers meet his burden to show the necessary

terms for a legally binding contract that would require Millett to

pay Shea beyond what he has already received.




     6    The district court also held, and Millett argues on
appeal, that the alleged agreement falls under Mass. Gen. Laws ch.
259, § 1, which requires a writing for any agreement "that is not
to be performed within one year." Because we hold the agreement
is covered by the broker/finder provision, we need not decide
whether the one-year provision also applies.


                                  - 10 -
                   A.    Summary Judgment

            Our   review      of   a   district   court's    grant   of   summary

judgment is de novo.       See Bose Corp. v. Ejaz, 732 F.3d 17, 21 (1st

Cir. 2013).       Summary judgment is appropriate "when there is no

genuine issue of material fact and the moving party is entitled to

judgment as a matter of law."            Id. (quoting Cortés-Rivera v. Dep't

of Corr. & Rehab. of P.R., 626 F.3d 21, 26 (1st Cir. 2010)).                 Where

the parties file cross-motions for summary judgment, we "view each

motion separately, drawing all inferences in favor of the nonmoving

party."   Fadili v. Deutsche Bank Nat'l Tr. Co., 772 F.3d 951, 943

(1st Cir. 2014).

                        i. Shea Was a Broker or Finder

            Massachusetts courts construe Mass. Gen. Laws ch. 259,

§ 7 liberally and give ordinary meaning to the terms "broker" and

"finder."    See Cantell v. Hill Holliday Connors Cosmopulos, Inc.,

772 N.E.2d 1078, 1081 (Mass. App. Ct. 2002).               A broker is an "agent

who acts as an intermediary or negotiator" or who is "employed to

make bargains and contracts between other persons in matters of

trade, commerce, and navigation," id. at 1082 (quoting Broker,

Black's Law Dictionary (7th ed. 1999)), whereas a finder is "[a]n

intermediary      who    brings        together   parties     for    a    business

opportunity,"     id.    at    1082     (alteration   in    original)     (quoting

Finder, Black's Law Dictionary (7th ed. 1999)).                  See also Corp.

Dev. Assocs. v. Staples, Inc., No. 122183, 2013 Mass. Super. LEXIS


                                        - 11 -
9, at *9 (Mass. Super. Ct. Jan. 31, 2013) ("A finder differs from

a broker-dealer because the finder merely brings two parties

together to make their own contract, while a broker-dealer usually

participates in the negotiations." (quoting Finder, Black's Law

Dictionary (9th ed. 2009))).         Massachusetts courts apply the

provision to arrangements where, as here, one of the parties agrees

to help the other facilitate a deal with a third party.                    Cf.

Cantell, 772 N.E.2d at 1082; Corp. Dev. Assocs., 2013 Mass. Super.

LEXIS 9, at *9.

            The   undisputed   evidence    is   that   Shea's   services    to

Millett were that of a "broker" or "finder" as contemplated by the

statute.7   Shea testified at his deposition that he understood his

"obligations w[ere] to help [Millett] secure a royalty deal that

[Millett] had previously been unable to secure," and agreed that

the oral "agreement had Dr. Millett paying [Shea] for [his] time

negotiating deals."     Shea's second June 7, 2010 email references

his and Millett's "negotiations with [Arthrex's representative]."

And in 2010, Shea reached out to representatives of various medical

device companies to discuss Millett and help facilitate a business

deal between Millett and a third party: Arthrex.8


     7    There is no merit in Shea's overbroad claim that whether
a party is a broker or finder is "not amenable to resolution on
summary judgment."
     8    That Millett had a prior business relationship with
Arthrex does not change this result. See Alexander, 560 N.E.2d at
1297 (determining a plaintiff was a broker where he brought


                                  - 12 -
            We turn next to the question of whether or not the

writings and statements on which Shea relies satisfy the statute

of frauds.

                  ii. The Statute of Frauds Is Not Satisfied

            Shea concedes that Millett never signed any writing in

which Millett agreed to make payments to Shea for as long as Shea

alleges.     Shea's case depends on the emails exchanged by the

parties in 2010, the 2010 Royalty Agreement, the payments Millett

made to Shea through June 30, 2016, Millett's admission in his

deposition that the parties had an oral agreement of some kind,

the 2011 minutes, and the 2013 Draft Release.    Shea argues these

writings and statements adequately establish the parties' mutual

understanding that Millett would continue paying Shea at least

through the expiration of the 2016 Extension.9   Millett's position

is that no enforceable contract was formed, as he did not sign any

of these writings, and the writings fail to reflect a meeting of

the minds on the terms necessary for a contract, particularly the

duration.




together for a transaction two parties who had known each other
for a decade). Besides, Shea did introduce Millett to Arthrex,
albeit several years prior to the 2010 Royalty Agreement.
     9    For our purposes, it is irrelevant whether Millett and
Arthrex entered into a new royalty agreement in 2016, or merely
agreed to extend the 2010 Royalty Agreement.


                               - 13 -
           To satisfy the statute of frauds, one or more writings

"must contain directly, or by implication, all of the essential

terms of the parties' agreement," Simon, 625 N.E.2d at 567; see

also In re Rolfe, 710 F.2d 1, 3 (1st Cir. 1983) (Breyer, J.)

(quoting Restatement (Second) of Contracts § 132), and be signed

by the party to be charged, Cousbelis v. Alexander, 54 N.E.2d 47,

48 (Mass. 1994) (quoting Des Brisay v. Foss, 162 N.E. 4, 6 (Mass.

1928)).   The writings "must be accurate[,] must contain all the

provisions of the oral contract with which the plaintiff is seeking

to charge the defendant," Harrington v. Fall River Hous. Auth.,

538 N.E.2d 24, 29 (Mass. App. Ct. 1989) (quoting A.B.C. Auto Parts,

Inc. v. Moran, 268 N.E.2d 844, 847 (Mass. 1971)), and must set

forth these essential terms with "reasonable certainty," Simon,

625   N.E.2d   at   567   (citing   Restatement   (Second)   of   Contracts

§ 131(c) (Am. L. Inst. 1979)); see also Pappas Indus. Parks, Inc.

v. Psarros, 511 N.E.2d 621, 623 (Mass. App. Ct. 1987) (describing

past "caution[s] against the transformation of general expressions

of intent, when significant details remain to be resolved, into

legally binding agreements," "[p]articularly in the context of a

complex commercial transaction").        A party's performance under an

alleged oral agreement will not, without more, remove the agreement

from the statue of frauds.      See Marcy v. Marcy, 91 Mass. (9 Allen)

8, 12 (1864); Meng v. Trs. of Bos. Univ., 693 N.E.2d 183, 186–87

& n.4 (Mass. App. Ct. 1998).


                                    - 14 -
          None of the writings proffered by Shea (and certainly

nothing signed by Millett) evidences agreement on the necessary

terms for a contract that would require Millett to pay Shea beyond

June 30, 2016.     The missing material terms include "the time for

payment, the duration of the contract, and . . . the parties'

rights and obligations."     Earley & Assocs. v. IBM Corp., No. 06-

P-873, 2007 Mass. App. Unpub. LEXIS 806, at *9 (Mass. App. Ct.

Aug. 28, 2007); see also Conway v. Licata, 104 F. Supp. 3d 104,

114 (D. Mass. 2015) ("The contract, as recited, also is silent as

to the duration of the agreement, the duration of any period for

which Defendants would be entitled to a commission, the ability of

the parties to terminate the agreement, and the terms, if any,

that would regulate any such termination," rendering the purported

contract "too indefinite to be enforced.").            And based on the

record, "we cannot supply these provisions without writing a

contract for the parties which they themselves did not make." Held

v. Zamparelli, 431 N.E.2d 961, 962 (Mass. App. Ct. 1982); see also

Simon, 625 N.E.2d at 567 ("It is a court's function . . . to

determine what provisions are essential to an agreement sought to

be enforced and whether an omitted provision can be supplied by

implication.").

          First,    no   writing    signed   by   Millett   specifies,   or

unambiguously incorporates any other document that specifies, the

durational term of any agreement to pay Shea, as he claims, beyond


                                   - 15 -
the initial term of the 2010 Royalty Agreement.                 We said in In re

Rolfe that "only one of several writings need be signed if 'the

writings in the circumstances clearly indicate that they relate to

the same transaction.'"             710 F.2d at 3 (Breyer, J.) (quoting

Restatement (Second) of Contracts § 132).               Rolfe does not assist

Shea.   In Rolfe, there was "no ambiguity or uncertainty," unlike

here, that the writing signed by the parties asserting the statute-

of-frauds defense formed part of the same transaction as two

documents not signed by them, which, in total, set forth all

essential   terms      of   the    agreement.     Id.        Further,   under   the

circumstances     of    this      case   (especially    given   Shea's   lack   of

involvement in securing the 2016 Extension) we cannot say that "no

injustice" would arise from holding Millett liable based on Shea's

effort to exploit the uncertainties often inherent in claims of

oral agreements.       See id.

            The   parties'        email    exchanges    do    not   establish    an

agreement as to any of these essential terms sufficient to satisfy

the statute of frauds.         To the contrary, the emails containing the

most detailed proposed terms are signed only by Shea, not Millett.

Further, the exchanges establish that Millett did not consent to

those terms in writing despite Shea's explicit request that Millett

"confirm that [he] ha[d] read [them] and agree[s]."

            Further, the emails show that the parties disagreed and

had not reached any agreement about Millett's payments beyond the


                                         - 16 -
expiration of the initial term of the 2010 Royalty Agreement, if

at all.   See Situation Mgmt. Sys., Inc. v. Malouf, Inc., 724 N.E.2d

699, 703 (Mass. 2000) (requiring for an enforceable contract, the

parties   to   "have    progressed    beyond   the    stage    of   'imperfect

negotiation.'" (quoting Lafayette Place Assocs. v. Bos. Redev.

Auth., 694 N.E.2d 820, 826 (Mass. 1998))).                    Indeed,    Millett

explicitly asked Shea in his June 7, 2010 email what the term of

their arrangement would be and whether it would last "forever."

Shea responded:    "[Y]ou tell me your thoughts . . .               I think it

should last as long as you[r] contract with [S]mith [&] [N]ephew

or Arthrex lasts."      (emphasis added).      Millett did not respond in

writing   to   Shea's   proposal.10      Millett     never    admitted    to   an

agreement going beyond the 2010 Royalty Agreement's initial term.

The emails also are silent as to other terms, such as the time any

payment was due, the process for termination, and Shea's specific

duties -- including whether or not he had an ongoing obligation to

secure new deals for Millett.         See Conway, 104 F. Supp. 3d at 114

("While the absence of any one of these terms may not have rendered

the contract unenforceable, in aggregate these omissions render

the purported contract too indefinite to be enforced by this

Court." (emphasis added)).



     10   The parties apparently also had other communication
about the alleged agreement during this time, the exact content of
which is not disclosed in the record.


                                 - 17 -
           The statements in the 2011 minutes and the proffered but

unaccepted 2013 Draft Release undercut Shea's claims.         The minutes

say nothing about the agreement's duration.        Further, the minutes

provide   no   basis   for   showing   that   Millett   understood   their

arrangement to require no further clarity and specificity before

it was "formalized," an action that still needed to occur.11           See

Rosenfield v. U.S. Tr. Co., 195 N.E. 323, 325 (Mass. 1935) ("[When]

parties contemplate the execution of a final written agreement,"

a strong inference typically is made that they "do not intend to

be bound by earlier negotiations or agreements until the final

terms are settled.").    The 2013 Draft Release suffers from similar

shortcomings.12   The Draft Release -- which does not appear to be

signed by either party -- does not evidence a mutual understanding

as to Shea's obligations under the oral agreement or the duration

or the process for termination. The Draft Release, as to duration,

shows that, as of 2013, Millett intended for the payments to Shea

to end on April 30, 2015.         Neither document shows the parties




     11   The minutes do mention Shea's obligations, namely, that
Shea was expected to "negotiat[e] business deals" and "bring new
business opportunities." Shea admits he did not so perform, at
least after the 2010 Royalty Agreement was secured.
     12   Millett also argues the 2013 Draft Release is
inadmissible under Fed. R. Evid. 408 as a settlement agreement,
citing Massachusetts Mutual Life Insurance Co. v. DLJ Mortgage
Capital, Inc., 251 F. Supp. 3d 329, 332 (D. Mass. 2017). We need
not decide this issue.


                                  - 18 -
intended for Millett to pay Shea beyond the payments Millett

actually made.

          We reject Shea's argument that certain of Millett's

statements   --   which   Shea   calls   "admissions"   --   made   in   his

deposition satisfy the statute of frauds so as to require Millett

to pay Shea beyond what he has already.13        Shea's argument raises

two questions:     whether an admission at a deposition is sufficient

to eliminate the need for a writing under Mass. Gen. Laws ch. 259,

§ 7; and, if so, whether Millett admitted to an agreement to pay

Shea through the 2016 Extension.     We do not resolve the first issue

because Shea does not on appeal14 dispute that Millett made payments

to him during the term of the initial 2010 Royalty Agreement,15 and

none of Millett's statements shows that he admitted he would pay

Shea beyond that term.




     13   Neither party points to any authority discussing whether
an oral admission by the party to be charged as to the existence
of an oral agreement and all its essential terms will get around
the writing requirement set forth specifically in Mass. Gen. Laws
ch. 259, § 7.
     14   Shea     has not briefed on appeal the issue of whether
Millett failed    to make payments to Shea due prior to June 30, 2016,
and has waived    the argument. See Rodríguez v. Municipality of San
Juan, 659 F.3d    168, 175 (1st Cir. 2011).
     15   This "course of conduct" does nothing to establish
whether the parties would have agreed in 2010 that payments to
Shea should have continued after the expiration of the 2010 Royalty
Agreement's initial term.


                                  - 19 -
           Millett's deposition testimony shows, at most, that he

understood the parties to have agreed only that he would pay Shea

until the expiration of the 2010 Royalty Agreement's initial term.

In an attempt to establish Millett's alleged obligation to pay

beyond that date, Shea first points to Millett's statement that he

and Shea "did not agree to a specific [termination] date other

than what was in the contract."        This statement does not support

Shea's construction of the parties' oral agreement.           The term,

"the contract," refers only to the original 2010 Royalty Agreement,

under which the relevant royalty payments expired in March 2016.

Millett's statement does not establish, and Shea has pointed to no

other evidence showing, that the parties intended for Shea to

continue receiving payments through the 2016 Extension.        Nor does

the statement provide this court with a "mechanism[] to narrow

present   uncertainties"   on   this   issue.16   Cf.   Lafayette   Place

Assocs., 694 N.E.2d at 826.


     16   In arguing to the contrary, Shea relies on SAR Group
Ltd. v. E.A. Dion, Inc., 947 N.E.2d 1154 (Mass. App. Ct. June 8,
2011)   (unpublished   table   decision,   issued   pursuant   to
Massachusetts Appeals Court Rule 1:28). Under Massachusetts law,
Rule 1:28 decisions "are primarily addressed to the parties and,
therefore, may not fully address the facts of the case or the
panel's decisional rationale." See Chace v. Curran, 881 N.E.2d
792, 794 n.4 (Mass. App. Ct. 2008). That is one reason why such
decisions may not be cited as binding precedent. Id. Moreover,
the defendant in SAR Group had stated that "any obligation that
may have existed to pay commissions was only for a 'reasonable
time,'" and the court held that "reasonable time" was the type of
term that could be construed and applied by a court. 947 N.E.2d
at *1, *4.    Here, there is no analogous statement signed by


                                 - 20 -
          Shea also points to Millett's statement that he and Shea

agreed to "10 percent for royalties after the first $150,000 was

subtracted out if [Shea] could negotiate the royalty contract,

which ended up being the 2010 royalty agreement."      This statement

likewise does not establish the parties' intent to have Millett

pay Shea beyond the expiration of the 2010 Royalty Agreement's

initial term.   It merely confirms that Millett orally told Shea

that he would pay him ten percent of the royalties Millett received

from Arthrex through March 2016, which Millett indisputably did.

Even if Millett admitted in these statements an agreement to pay

Shea for the duration of the initial term of the 2010 Royalty

Agreement, these statements do not support Shea's position that

Millett was required to pay Shea beyond that period.17

          Shea attempts to avoid this result by analogizing to the

Uniform Commercial Code ("U.C.C.") statute of frauds and cases

holding under the U.C.C. that an admission by the party to be

charged that a contract was formed removes the agreement from the

statute of frauds.   Shea relies, in addition to Massachusetts law,

on Gruen Industries, Inc. v. Biller, which held that a defendant's

"admission need only describe conduct or circumstances from which


Millett, and his deposition testimony      expressly    rejected   any
obligation to pay more than he did pay.
     17   Simply put, a party cannot escape the statute of frauds
to prove an agreement to buy ten apples by pointing to the other
party's admission that he agreed to buy five apples.


                               - 21 -
the trier of fact can infer a contract," to rebut a statute of

frauds defense.   608 F.2d 274, 278 (7th Cir. 1979).   Unlike here,

the statute of frauds provision in Gruen concerned the U.C.C.

Further, the provision expressly deemed the statute of frauds

inapplicable only when a defendant "admits . . . that a contract

was made for sale of a stated quantity of described securities at

a defined or stated price."      Id. at 277–78 (emphasis added)

(quoting Wis. Stat. § 408.319(4)).     Here, there is no analogous

exception to the broker/finder provision of the Massachusetts

statute.   Compare Mass. Gen. Laws ch. 259, § 7, with id. ch. 106,

§ 2-201(3)(b) (allowing enforcement of an oral contract for a sale

of goods that would otherwise be barred by the statute of frauds

"if the party against whom enforcement is sought admits in his

pleading, testimony or otherwise in court that a contract for sale

was made, but the contract is not enforceable under this provision

beyond the quantity of goods admitted." (emphasis added)).   And if

there was such an exception, it would not help Shea, as one would

expect that a necessary term to be admitted in connection with a

commission agreement would be duration.     See 37 C.J.S. Frauds,

Statute of § 162 ("[A]n admission is not effective where the

essential terms of the contract are not admitted and are in

dispute.").   Millett did not admit to the duration argued for by

Shea.




                              - 22 -
             Shea's reliance on Coughlin v. McGrath, 4 N.E.2d 319

(Mass. 1936), is also misplaced.      That case, where the parties had

formed an oral partnership, id. at 320, is inapposite.              The record

here does not support Shea's contention that he and Millett entered

into a partnership agreement.             Millett's casual references to

"partner" or "business advisor" do not as a matter of law establish

such    an   arrangement.    And   Shea    points     to   no   other   evidence

indicating the parties' arrangement operated as a partnership.

             The parties may have reached some form of an agreement

in 2010.     We hold that the statute of frauds nonetheless bars this

court from enforcing any such agreement against Millett so as to

require him to pay Shea from July 1, 2016 onward.18

                  B.   Motion for Leave to Amend

             We review denials of motions for leave to amend for abuse

of discretion.     Pérez v. Hosp. Damas, Inc., 769 F.3d 800, 802 (1st

Cir. 2014).      The district court did not abuse its discretion in

denying       Shea's    second     motion       for        leave    to      file

an amended complaint.       As Shea concedes in his opening brief, his


       18 Shea does not challenge the district court's entry of
summary judgment as to his Chapter 93A claim as pleaded in the
first amended complaint. He also accepts that if Mass. Gen. Laws
ch. 259, § 7 applies, his claim for promissory estoppel must fail.
We hold the provision does apply and therefore affirm the district
court's judgment as to Shea's other claims.        See Corp. Dev.
Assocs., 2013 Mass. Super. LEXIS 9, at *15–16; Donahue v. Heritage
Prop. Inv. Tr., Inc., No. 2001-5006-A, 2006 Mass. Super. LEXIS
471, at *38 (Mass. Super. Ct. Sept. 5, 2006), aff'd, 2009 Mass.
App. Unpub. LEXIS 147 (Mass. App. Ct. Apr. 16, 2009).


                                   - 23 -
proposed   amendments   "depend    upon    the   enforceability   of   the

Contract."   Because the district court correctly held that there

was no enforceable contract between the parties requiring Millett

to pay Shea after June 30, 2016, it was not an abuse of discretion

for the court to deny Shea's motion to amend.

                              III.

           Affirmed.




                                  - 24 -